Case 2:20-cv-13293-DML-RSW ECF No. 34, PageID.373 Filed 05/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                    Case Number 20-13293
v.                                                           Honorable David M. Lawson

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE, AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

               Defendant.
                                             /

        ORDER GRANTING UNOPPOSED MOTION TO APPOINT MONITOR

       This matter is before the Court on the government’s unopposed motion to appoint Neil M.

Barofsky to serve in the capacity of an independent Monitor according to the terms and with the

authority provided for by the consent decree. No party has opposed the motion, and the time for

doing so has passed. The Court previously denied a motion to intervene by non-parties Unite All

Workers for Democracy (UAWD) and Scott Houldieson, but it allowed an opportunity for the

proposed intervenors to file an amicus brief setting forth any views they might have on the

suitability of Mr. Barofsky as a candidate for the Monitor position. The proposed intervenors

recently informed the Court that they do not intend to file an amicus brief and do not oppose the

proposed appointment.

       The Court has reviewed the unopposed motion and the biographical information that was

supplied with the defendant’s response to the motion, and it finds that Neil Barofsky is qualified

to serve in the role of Monitor, has sufficient knowledge and experience to do so effectively, and

is free from any apparent conflict of interest. The Court therefore will grant the motion.
Case 2:20-cv-13293-DML-RSW ECF No. 34, PageID.374 Filed 05/12/21 Page 2 of 2




       Accordingly, it is ORDERED that the government’s unopposed motion to appoint a

Monitor (ECF No. 28) is GRANTED, and Neil Barofsky, Jenner & Block LLP, 919 Third Avenue,

New York, NY 10022, Phone: (212) 891-1675, Email: nbarofsky@jenner.com, hereby is

APPOINTED to serve as the Monitor, and to carry out all the responsibilities of that office as

defined by the consent decree. The appointment shall continue throughout the initial term and any

succeeding renewal terms of the decree, or until further order of the Court.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Date: May 12, 2021




                                               -2-
